Citation Nr: 0330650	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a claim of entitlement to accrued benefits was 
timely filed.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to November 
1946.  The veteran died in August 1973, leaving a widow, 
G.W.  The veteran's surviving spouse, G.W., died in May 
2000.  The appellant is the son of the veteran and G.W. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 2001, the RO sent the appellant a 
letter denying his claim for entitlement to accrued 
benefits.  The appellant perfected a timely appeal of the 
RO's decision.  


FINDINGS OF FACT

1.  The veteran died in August 1973.  G.W., the veteran's 
surviving spouse, died on May 10, 2000; at the time of her 
death, she was in receipt of VA death pension benefits.  

3.  The appellant's claim for entitlement to accrued 
benefits was received on May 14, 2001.  


CONCLUSION OF LAW

The appellant's claim for entitlement to accrued benefits 
was not timely filed.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. §§ 3.110, 3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends essentially that VA owes him monetary 
benefits to which his mother was entitled to at the time of 
her death.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of this issue.  

The VCAA 

The Board has considered VA's duty to inform the appellant 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the law and regulation do not apply 
to the appellant's claim.  See, in general, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002)]; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. § 3.159].

Although the provisions of the VCAA generally apply to any 
claim pending before VA when the statute was enacted in 
November 2000, see Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), the United States Court of Appeals for Veterans 
Claims (the Court) has held that the statute and regulations 
do not apply to a claim if resolution of the claim is based 
on statutory interpretation, rather than consideration of 
the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

As will be discussed below the Board has determined that the 
appellant is not entitled to accrued benefits as a matter of 
law.  Consequently, the VCAA notice and duty to assist 
provisions are inapplicable.  See also Manning v. Principi, 
16 Vet. App. 534 (2002) [the VCAA has no effect on an appeal 
where the law is dispositive of the matter].

Pertinent laws and regulations

Periodic monetary benefits authorized under laws 
administered by the VA to which a payee was entitled at the 
payee's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the payee but unpaid for a period not to exceed two years 
prior to the last date of entitlement will, upon the death 
of the payee, be paid, in the following order, to (1) the 
payee's spouse, children, or dependent parent(s); (2) upon 
the death of a surviving spouse or remarried surviving 
spouse, to the veteran's children; (3) upon the death of a 
child, to the surviving children of the veteran entitled to 
death pension, compensation, or dependency and indemnity 
compensation; and (4) in all other cases, only so much of 
the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness 
or burial.  See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000 (2003).

An application for accrued benefits must be filed within one 
year after the date of death.  38 C.F.R. § 3.1000(c) (2003).  

In computing the time limit for any action required of a 
claimant, including the filing of a claim, the first day of 
the specified period will be excluded and the last day 
included, in cases in which the time limit expires on a 
workday.  Where the time limit would expire on a Saturday, 
Sunday, or holiday, the next succeeding workday will be 
included in the computation.  38 C.F.R. § 3.110(a) (2003). 

Factual background
  
A death certificate reveals that the veteran died in August 
1973.  The record indicates that G.W., his widow, was 
subsequently awarded VA death pension benefits.  

A copy of the appellant's birth certificate discloses that 
he was born in March 1952.  The certificate shows the 
veteran as his father and G.W. as his mother.

In May 2001, the appellant submitted a VA Form 21-601, 
Application for Reimbursement from Accrued Amounts due a 
Deceased Beneficiary.  On this form, he indicated that his 
mother, the beneficiary through whom he was seeking accrued 
benefits, died on May 10, 2000, and that he was her son.  A 
death certificate was attached.  While it is unclear what 
date the application was postmarked, the application was 
stamped received by VA on May 14, 2001.  

Analysis

As indicated above, a claim of entitlement to accrued VA 
benefits must be filed within one year after the date of a 
beneficiary's death.  See 38 C.F.R. § 3.1000(c) (2003).  In 
the present case, the beneficiary, G.W., died on May 10, 
2000.  Therefore, under 38 C.F.R. § 3.110, May 10, 2000 is 
considered "the first day of the specified period", and that 
day is excluded from consideration in computing the time 
period for filing.  The one-year period for filing the 
accrued benefits claim thus began on May 11, 2000, and ended 
on May 11, 2001, a Friday and a workday.  Hence, because the 
appellant's accrued benefits claim was received on May 14, 
2001 (a Monday), it was not timely filed.  

The appellant contends that special consideration should be 
given to the fact that he was dealing with a death, that he 
was gathering information, that he did not know the 
procedures, and that there was no local VA office near his 
place of residence.
However, in Morris v. Derwinski, 1 Vet. App. 260 (1991), the 
Court held that a procedural defect could not be waived or 
set aside on grounds of alleged ignorance of regulatory 
requirements.  The Court in Morris noted that the United 
States Supreme Court had held that persons dealing with the 
government are charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations, citing Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).

To some extent, the appellant appears to be raising an 
argument couched in equity in that he appears to be 
contending that he is entitled to VA benefits and that he 
should not be precluded from obtaining such benefits due to 
his missing a filing deadline by a few days.  However, the 
Board is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992)  [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 (1990)].  Thus, the Board cannot overlook the fact that 
the claim was untimely filed.  

The appellant also contends that consideration should be 
given to possible delays in mail delivery and opening at the 
RO and the fact that the claim was dated within the one-year 
time period.  However, the Board notes that "[T]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), [quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926].  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  

The appellant is in essence speculating concerning delays in 
processing his application for accrued benefits.  The Court 
has specifically held that statements such as the 
appellant's, standing alone, are not sufficient to rebut the 
presumption of regularity in RO operations.  Id.  There is 
no clear evidence of record that any delays occurred.  In 
short, there is no objective evidence of a delay in mail 
delivery or opening, the presumption of administrative 
regularity applies.  

In addition, although the appellant's claim is dated well 
within the one-year time period (December 28, 2000), the 
appellant has not submitted objective evidence indicating 
that the time stamp showing that the claim was received by 
VA on May 14, 2001 is incorrect.  In this regard, the Board 
notes that medical expense reports (VA Form 21-8416) 
submitted with the claim are dated April 27, 2001.  Thus, it 
appears that the appellant's claim of entitlement was either 
back dated or was signed on December 28, 2000 as indicated 
and then held up while additional documentation was obtained 
and associated with the application.   

The appellant also argues that he contacted the VA office by 
telephone and followed instructions given to him by a VA 
representative.  This argument also has no merit.  To the 
extent that the appellant's statement is believable, an 
error in advice is an extremely unfortunate and regretful 
occurrence.  In any event, however, "erroneous advice given 
by a government employee cannot be used to [prevent] the 
government from denying benefits."  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) [ citing OPM v. Richmond, 496 U.S. 414, 
110 S.Ct. 2465, 110 L.Ed.2d 387 (1990)].  Thus, any reliance 
the appellant may have placed on inaccurate advice given by 
a VA employee cannot estop VA from denying benefits.  

Thus, for the reasons discusses above, the Board finds that 
the appellant did not file a timely claim for accrued 
benefits under the provisions of 38 C.F.R. § 3.1000(c).  
Accordingly, the appeal is denied.

The Board additionally observes in passing that due to the 
outcome of this case it need not address the merits of the 
appellant's underlying claim of entitlement to accrued VA 
benefits. 


ORDER

The appellant's claim of entitlement to accrued benefits is 
denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



